TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00204-CV


                                         K. M., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


        FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
    NO. 20-0091-CPSCL, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               K.M. appeals from the trial court’s order terminating his parental rights to his two

children.1 See Tex. Fam. Code § 161.001. Following a bench trial, the trial court determined

that termination of K.M.’s parental rights to his two children was in their best interest and that

K.M. knowingly placed or knowingly allowed them to remain in conditions or surroundings that

endangered their physical or emotional well-being, engaged in conduct or knowingly placed

them with persons who engaged in conduct that endangered their physical or emotional well-

being, and failed to comply with the provisions of a court order that established the actions

necessary for him to obtain the return of his children. See id. § 161.001(b)(1)(D), (E), (O), (2).

We will affirm the trial court’s termination order.




       1
          The trial court also terminated Mother’s parental rights to her children, but she is not a
party to this appeal.
                  K.M.’s court-appointed counsel has filed a brief concluding that the appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re P.M.,

520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure in

appeals from termination of parental rights because it “strikes an important balance between the

defendant’s constitutional right to counsel on appeal and counsel’s obligation not to prosecute

frivolous appeals” (citations omitted)).      The brief meets the requirements of Anders by

presenting a professional evaluation of the record and demonstrating why there are no arguable

grounds to be advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective &

Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying

Anders procedure in parental-termination case). K.M.’s counsel has certified to this Court that

he has provided K.M. with a copy of the Anders brief and informed him of his right to receive

a copy of the entire appellate record and file a pro se brief. The Department of Family and

Protective Services has filed a response to the Anders brief, waiving its right to file an appellee’s

brief unless requested by this Court or as needed to respond to any pro se brief filed by appellant.

To date, K.M. has neither filed a request with this Court to access the appellate record nor filed

a pro se brief.

                  We have conducted a full examination of all of the proceedings to determine

whether the appeal is frivolous.      See Penson v. Ohio, 488 U.S. 75, 80 (1988).          We have

specifically reviewed the trial court’s findings as to K.M. under parts (D), (E), and (O) of the

Family Code § 161.001(b)(1), and we have found no non-frivolous issues that could be raised on

appeal with respect to those findings. See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019). After

reviewing the record and the Anders brief, we find nothing in the record that would arguably

support K.M.’s appeal. We agree with K.M.’s counsel that the appeal is frivolous and without

                                                 2
merit. Accordingly, we affirm the trial court’s order terminating the parental rights of K.M.

We deny counsel’s motion to withdraw.2



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: July 14, 2022




       2
         The Texas Supreme Court has held that the right to counsel in suits seeking termination
of parental rights extends to “all proceedings [in the Texas Supreme Court], including the filing
of a petition for review.” In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016) (per curiam).
Accordingly, counsel’s obligations to K.M. have not yet been discharged. See id. If after
consulting with counsel K.M. desires to file a petition for review, his counsel should timely file
with the Texas Supreme Court “a petition for review that satisfies the standards for an Anders
brief.” See id.


                                                3